Exhibit 10.3
EMPLOYMENT AGREEMENT
THE UNDERSIGNED:
     Calgon Carbon Corporation, having its registered office at 400 Calgon
Carbon Drive, Pittsburgh, Pennsylvania, U.S.A. 15205 (the “Company”);
     AND
     C. H. S. Majoor, residing at Roeltjesweg 1A7 12/7 TC Hilversum, The
Netherlands, (the “Employee”);
HAVE AGREED AS FOLLOWS:
     1. Term. The Company agrees to employ the Employee as Sales, Marketing, and
Invest in People Director of the Company, as of January 2, 2001, for an
indefinite period under the terms and conditions of this agreement and its
addendum.
     2. Duties. The Employee’s responsibilities are to direct the Sales,
Marketing, and Invest in People departments for the Company’s European
operations. The Company shall have the right, at any time, to assign the
Employee, within reasonable limits, duties and responsibilities more extensive
than, or different from, those for the performance of which he was engaged. Such
assignment shall not constitute a breach or cause for termination of this
agreement nor shall it be considered a change in the essential conditions of
employment hereunder provided that such assignment does not reduce the
Employee’s salary or the level of his responsibilities and that it remains
within the limits compatible with his/her qualifications. In addition, the
imposition by the Company of additional levels of management between the
Employee and his superior, or change made by the Company in the titles of its
employees shall not constitute a breach or a cause for termination.
     The Employee agrees, while employed hereunder, to perform his duties
faithfully and to the best of his/her ability.

1



--------------------------------------------------------------------------------



 



     3. Place of Work. The Employee shall be employed at Zoning Industrial de
Feluy, B-7181, Feluy, Belgium.
     4. Remuneration. The Employee’s gross monthly salary shall be 483,040
Belgian francs. This salary, less applicable withholdings and deductions, shall
be paid by transfer to his bank or postal checking account. The annual incentive
payout target will be 35% of your annual base salary.
     Any bonuses, gifts, or other payment that the Company may grant or made to
the Employee from time to time, and even on a regular basis, in its absolute
discretion and without an obligation under law, a collective bargaining
agreement or this contract, shall not form part of the Employee’s contractual
remuneration. The granting of such a bonus or the making of such a gift or other
payment shall not create a right to receive such bonus, gift, or payment in the
future.
     The salary will be reviewed annually for adjustment.
     5. Expenses. The Company shall reimburse the Employee from time to time for
the reasonable expenses incurred by the employee in connection with the
performance of his obligations hereunder.
     6. Working Time. The Employee shall occupy a position of trust and shall
therefore not be subject to the rules on overtime. The remuneration set forth in
point 4 above shall compensate the employee for all services rendered during and
outside normal working hours.
     7. Conflict of Interest. The Employee agrees during the term of this
contract to devote all his working time and all his efforts to the interests of
the Company, to accept no other employment, and to engage in no outside activity
that would in any way conflict with or prejudice his responsibilities to the
Company.

2



--------------------------------------------------------------------------------



 



     8. Return Materials. The Employee agrees to return to the Company, at its
request and in any event upon the termination of this contract, all
documentation, correspondence, and reports and all materials, tools, and
equipment that may have been made available to him by the Company.
     9. Company Rules and Policies. The Employee agrees to comply with all
rules, regulations, directives, and instructions that the Company may establish
for the proper conduct of its business.
     10. Confidentiality. All information, including customer lists, technical,
commercial, and financial information, payroll data, specifications, reports,
and other information of any kind, directly or indirectly related to the
business of the Company, disclosed to the Employee by the Company or by any of
its employees, directors, statutory auditors or outside consultants, or with
which the Employee becomes acquainted while in the employ of the Company, shall
be treated as confidential information.
     The Employee shall at all times, both during his employment and after the
termination thereof, keep such confidential information secret and refrain from
disclosing it in any way or for any purpose whatsoever and from using it in any
manner for his own benefit or for the benefit of any person other than the
Company.
     11. Termination with Cause. The Company reserves the right to terminate
this agreement at any time, without prior notice or indemnity, in the event of
misconduct by the Employee, including insubordination, use of physical violence,
repeated unjustified absence or tardiness, refusal to carry out duties properly
assigned to him, disclosure of confidential information relating to the Company
or giving false or misleading information to the Company either before or after
the signature of this contract.
     12. Non-compete. For a period of two years immediately following the
termination of this contract, within the limits of the legal provisions and the
collective bargaining agreements in effect, the Employee shall not directly or
indirectly, alone or as

3



--------------------------------------------------------------------------------



 



a member of a partnership, or as an officer, director, employee, or shareholder
in any company whose activities are similar to those of the Company, or
otherwise, engage in Europe or in the United States of America or in any other
area in which Calgon Carbon or any of its subsidiaries conduct business or in
which Calgon Carbon or any of its subsidiaries customers are located.
     Unless the Company waives completely the effective application of this
clause within fifteen (15) days of the termination of the Contract, the Company
shall pay to the Employee an indemnity equivalent to one half of his gross
remuneration for the last month of employment with the Company, multiplied by
the number of months for which this clause is applicable.
     Should the Employee fail to respect his obligation under this Article, the
Employee shall be obliged to reimburse to the Company the amount which has been
paid by the Company pursuant to the previous paragraph and in addition, shall be
obliged to pay to the Company a lump sum amount equal to the amount of said
reimbursement, without prejudice to the Company’s right to claim a higher amount
as determined by. actual injury suffered.
     Signed in duplicate in Pittsburgh, Pennsylvania, on December 21, 2000, each
party acknowledging receipt of an original.

                    /s/ Robert W. Courson II     Employee    Company           

4